DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 and 05/24/2021  is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-16 are rejected on the basis of Non Statutory Obviousness Type Double Patenting as being unpatentable over US Patent No. 8016262 Claims 1-7 and 12-13.

Claim 9 is rejected because claim 1 of US Patent No 10,612,644 anticipates Application claim 9. Accordingly, Applicant claim 9 is not patentably distinct from Patent Claim 1. 
Here Patent Claim 1 requires: 
An electric linear drive for a gear rack, comprising: a stepping motor having a motor output gear wheel; a holding plate; a gearing; and a basic housing, wherein the holding plate is in a form of a cover to the basic housing, wherein the stepping motor is fastened to the holding plate and the gearing is fastened to the stepping motor and the holding plate forming a drive unit which, together with the basic housing, forms an overall housing, wherein the stepping motor has a rotor axle that is arranged parallel to the holding plate and perpendicularly to the gear rack, 

While Application Claim 9 requires: 
An electric linear drive unit for a gear rack of a device to be driven, comprising: a flat holding plate; a stepping motor fastened to the flat holding plate, wherein the stepping motor includes a rotor axle and a motor output gear wheel fastened to the rotor axle, and wherein the rotor axle is positioned parallel to the flat holding plate and perpendicular to the gear rack; a gearing attached to the flat holding plate, wherein the gearing is engaged with the motor output gear wheel, and wherein the stepping motor, the gearing, and the flat holding plate form a drive unit; and a basic housing, wherein the stepping motor and the gearing are disposed within a volume defined by the basic housing; wherein the flat holding plate is assembled with the basic housing to form an overall housing, and wherein the overall housing has an opening to receive the gear rack for engagement with the gearing.

Thus it is apparent that the more specific Patent claim 1 encompasses Application claim 9. Following the rationale of In re Goodman cited in the preceding paragraph, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that application claim 9 is anticipated by the Patent claim 1 and since anticipation is the epitome of obviousness, then Application claim 9 is obvious over Patent claim 1.

Similarly, Application Dependent Claims 10-16 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over Patent Claims 6-7 and 12-13 for the same reasons set forth above at least for the reason that the dependent claims depend from an obvious type double patenting rejected independent claim, and that the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 2008/0121828.) 
Claims 7 and 19 (in the alternative) is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claims 1 and 17 above and further in view of Greeb (US 2004/0134665.) 

Martin discloses in claim 1: (see at least annotated figure 2a,b below)

    PNG
    media_image1.png
    913
    1322
    media_image1.png
    Greyscale

[An apparatus provided via…] A method of assembling an electric linear drive unit (see figure 2a - 3b, as assembled) for a gear rack (40) of a device to be driven (spool 22), comprising: fastening a stepping motor (at 36) to a flat holding plate (sidewalls 53d, 53c are flat and are plate-like to hold the device together), wherein the stepping motor has a rotor axle (at 1009 of the rotor R of the motor) disposed parallel to the flat holding plate (i.e. in a parallel plane thereto) and perpendicular to the gear rack (1009 is normal to 40); attaching a gearing (including first gear wheel 37, second gear wheel 39, and the gear shaft 1006 of 39) to the flat holding plate (via covers 30 and 8), wherein the gearing is engaged (via 37) with a motor output gear wheel (38) fastened to the rotor axle, and wherein the stepping motor, the gearing, and the flat holding plate 

Martin discloses in claim 2: The method of claim 1 wherein the drive unit includes a counter-bearing plate (8), wherein the gearing includes a gear shaft (at 1006), and wherein the attaching of the gearing to the flat holding plate includes mounting the gear shaft parallel to the rotor axle between the stepping motor and the counter-bearing plate (as shown, where the gearing is arranged connected to the flat holding plate via the covers 30 and 8, the counter bearing plate at 8.)  

Martin discloses in claim 3: The method of claim 2 wherein the gear shaft includes (a connection to…) a first gear wheel (that of 37) and a second gear wheel (that of 39), and wherein the method further comprises: meshing the first gear wheel (that of 37) with the motor output gear wheel (that of 38.)  

Martin discloses in claim 4: The method of claim 3 further comprising: engaging the second gear (39) wheel with the gear rack (33 as seen in figure 2a.) 

Martin discloses in claim 5: The method of claim 1 wherein the drive unit includes drive electronics (53e are electrical drive circuit wires) and electrical connections (at 59) for the drive electronics, and wherein the method further comprises: attaching the drive electronics to the flat holding plate (as necessary to operate the stepper motor in rotational step-wise control), wherein the drive electronics are attached to the flat holding plate such that the electrical connections are arranged on an outside region of the overall housing (region at 1010 area.)  

Martin discloses in claim 6: The method of claim 1 wherein the assembling of the flat holding plate with the basic housing includes inserting the drive unit into the basic housing (as seen in figure 2a,b with the drive unit therein.)  

Martin discloses in claim 7: The method of claim 1 wherein, upon the assembling of the flat holding plate with the basic housing to form the overall housing, a level joint (surrounding closure joint at 1010) is formed between the flat holding plate and the basic housing, and wherein the method further comprises: introducing a joint sealing (at least introducing the compression of the stepped surface to surface pressed surfaces for sealing at the joint at 1010 and…) into the level joint to seal the overall housing. In addition, if it could be persuasively argued at some future unforeseen date that Martin does not disclose the following, Greeb certainly teaches: (see at least annotated partial figure 8 below) 

    PNG
    media_image2.png
    582
    670
    media_image2.png
    Greyscale

an annular joint sealing between axially opposed surfaces (at 2002), for the purpose of for example, sealing fluid tight the housing parts about the entire joint; 
	Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide an annular joint sealing as taught in Greeb for that of Martin, between the axially opposed surfaces of Martin, for the purpose of for example, sealing fluid tight the housing parts about the entire joint. 

Martin discloses in claim 8: The method of claim 1 wherein the drive unit includes a counter-bearing plate (at 8) and a centering device (bearing at 57), and wherein the assembling of the flat holding plate with the basic housing to form the overall housing includes assembling the flat holding plate with the basic housing so that the gear rack is positioned within the drive unit by (i.e. next to…) the centering device (57) and the counter-bearing plate (i.e. next to 8 at the corner thereof.)  

Martin discloses in claim 9: An electric linear drive unit (see figure 2a - 3b, as assembled) for a gear rack (40) of a device (spool 22) to be driven, comprising: a flat holding plate (sidewalls 53c,d); a stepping motor (at 36) fastened to the flat holding plate (via integrally connected upper and lower walls 8, 30), wherein the stepping motor includes a rotor axle (at 1009) and a motor output gear wheel (at 38) fastened to the rotor axle, and wherein the rotor axle is positioned parallel to the flat holding plate and perpendicular to the gear rack (1009 is normal to 40); a gearing (including first gear wheel 37, second gear wheel 39, and the gear shaft 1006 of 39) attached to the flat holding plate, wherein the gearing is engaged with the motor output gear wheel (via 37), and wherein the stepping motor, the gearing, and the flat holding plate form a drive unit (at 1021); and a basic housing (of 30), wherein the stepping motor and the gearing are disposed within a volume defined by the basic housing (i.e. inside of 30); wherein the flat holding plate is assembled with the basic housing to form an overall housing (1020), and wherein the overall housing has an opening (at side opening 57) to receive the gear rack for engagement with the gearing (i.e. the gear rack is extended through the port to engage the gearing at 39 figure 2a.)

Martin discloses in claim 10: The electric linear drive unit of claim 9 further comprising: a counter-bearing plate (at 8), wherein the gearing includes a gear shaft (at 1006), and wherein the gear shaft is mounted parallel to the rotor axle (which is) between the stepping motor and the counter-bearing plate (i.e. the rotor axle is between the two, and the parallel gear shaft is also within the same intermediate plane/volume delimited by the stepping motor and counter bearing plate.)  

Martin discloses in claim 11: The electric linear drive unit of claim 10 further comprising: a centering device (bearing at 57), wherein the gear rack is positioned within the drive unit by the counter-bearing plate (i.e. next to 8) and the centering device. 

Martin discloses in claim 12: The electric linear drive unit of claim 10 wherein the gear shaft includes a first gear wheel (37) and a second gear wheel (39), wherein the first gear wheel is meshed with the motor output gear wheel (38), and wherein the second gear wheel is engaged with the gear rack (figure 2a.) 

Martin discloses in claim 13: The electric linear drive unit of claim 9 further comprising: drive electronics (53e are electrical drive circuit wires); and electrical connections (at 59) for the drive electronics, wherein the drive electronics are attached to the flat holding plate, and wherein the electrical connections are arranged on an outside region of the overall housing (at 1010 region.) 

Martin discloses in claim 14: The electric linear drive unit of claim 13 wherein the stepping motor includes a stator (at 34) having a greatest diameter (DR) or cross-sectional width (HS or HR) of less than 45 millimeters (H is less than the width that is 40 mm paragraph 0038.) 

Martin discloses in claim 15: The electric linear drive unit of claim 14 wherein the stepping motor is arranged in a decentralized manner on the flat holding plate (off centered to the geometric center of the holding plate, and appears to be the upper off center region.)  

Martin discloses in claim 16: The electric linear drive unit of claim 15 wherein the drive electronics are arranged next to the stepping motor on the flat holding plate (i.e. at the upper corner of the housing.)  

Martin discloses in claim 17: [Control valve operating system paragraph 0024, provides…] A method of operating an electric linear drive unit (see figure 2a - 3b, as assembled) for a gear rack (40) of a device (spool 220) to be driven, comprising: providing the electric linear drive unit including a flat holding plate (sidewalls 53c,d are flat and are plate-like to hold the device together), a stepping motor (at 36) fastened (via 8 and 30) to the flat holding plate, a gearing (including first gear wheel 37, second gear wheel 39, and the gear shaft 1006 of 39) attached to the flat holding plate (via 8 and 30 again), and a basic housing (30), wherein the stepping motor includes a rotor axle (1009) positioned parallel to the flat holding plate and perpendicular to the gear rack (1009 is normal to 40), wherein the stepping motor, the gearing, and the flat holding plate form a drive unit (at 1021), and wherein the flat holding plate is assembled with the basic housing to form an overall housing (at 1020); inserting the gear rack through an opening (about 

Martin discloses in claim 18: The method of claim 17 wherein the device to be driven is a hydraulic valve device (paragraph 0024, and 22 is a spool), and wherein the method further comprises: following the engagement of the gear rack with the gearing, driving the hydraulic valve device with the drive unit. 

Martin discloses in claim 19: The method of claim 17 wherein the basic housing includes a flange seal (at 21a where it appears that there is a flange to the housing that acts as the sealing surface between the bearing 57 and the housing itself), and wherein the connecting of the device to be driven to the overall housing includes connecting the device to be driven to the overall housing by the flange seal. If it could be persuasively argued at some future unforeseen date that Martin does not explicitly disclose the following, Greeb teaches: the flange seal at 51 figure 9, to seal about the opening between the two housing parts, for the purpose of ensuring a more fluid tight connection; 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Martin, and as taught by Greeb, a flange seal about the opening between the two housing parts of Martin as taught in Greeb, for the purpose of ensuring a more fluid tight connection. 

Martin discloses in claim 20: The method of claim 17 wherein the electric linear drive unit is one of a plurality of similar electric linear drive units (figure 1), wherein each of the plurality of similar electric linear drive units includes a flat holding plate (id at sidewalls 53d, 53c), wherein each of the plurality of similar electric linear drive units have a rectangular shape in a plane of the flat holding plate and a reduced height in a direction perpendicular to the plane of the flat holding plate (i.e. the reduced height is “B” figure 2a), and wherein the method further comprises: positioning the plurality of similar electric linear drive units adjacent to one another in a slice-type manner (as shown figure 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Matthew W Jellett/Primary Examiner, Art Unit 3753